1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    CHRIS LANGER,                              Case No.: 18CV1773-LAB (NLS)
12                                Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    SMCM, LLC, et al.,
15                             Defendant.
16
17         The joint motion to dismiss (Docket no. 12) is GRANTED and this action is
18   DISMISSED WITH PREJUDICE. The parties shall each bear their own costs and
19   attorney’s fees. Although the joint motion mentions resolution of the dispute, the
20   Court does not retain jurisdiction to interpret or enforce any settlement agreement
21   between the parties.
22         IT IS SO ORDERED.
23   Dated: January 16, 2019
24
25                                             Hon. Larry Alan Burns
                                               United States District Judge
26
27
28

                                                1
                                                                         18CV1773-LAB (NLS)
